Citation Nr: 1707297	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1963, with Reserve service following discharge from active service until September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied nonservice-connected pension benefits. Jurisdiction has been transferred to the RO in Columbia, South Carolina.

The Veteran and his daughter, sitting at the RO in Columbia, South Carolina, testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017. A transcript of the record has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had active service from September 1961 to August 1963.

2. The Veteran did not serve in the Republic of Vietnam during his active service.

3. The Veteran has not had wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected pension benefits have not been satisfied. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004). Thus, no discussion of the VCAA is necessary.

II. Analysis

The Veteran seeks nonservice-connected pension benefits. He contends, in essence, that he is entitled to such pension benefits due to his age and due to his wartime service. At the January 2017 videoconference hearing, the Veteran's daughter testified that her father is currently in assisted living and the cost required to live there is creating a hardship. The Veteran's daughter further testified that her father was drafted during the Vietnam era, and that the Army sent him to Korea. Moreover, the Veteran's daughter asserts that when he came back from Korea, he was on standby until 1967, when he was discharged, and that he was on "standby to go to Vietnam but he was never called up to go to Vietnam."

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service. Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war. 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3). 

Specifically, per the regulation, Vietnam era (wartime) service is defined as follows: 
"Vietnam era. The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period. The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases." 38 C.F.R. § 3.2 (f). 

In this case, the Veteran served from September 1961 to August 1963. As the Veteran served after February 28, 1961 but prior to August 5, 1964, the regulation requires that he have service in the Republic of Vietnam. Although the Board notes that the Veteran's DD-214 indicates service overseas, the DD-214 does not indicate service in Vietnam. Moreover, the Veteran has not contended that he served in the Republic of Vietnam. See January 2017 videoconference testimony. Instead, the testimony at the January 2017 videoconference asserts that the Veteran was drafted during the Vietnam war, but that he was sent to Korea. Thus, wartime service as a Vietnam era veteran has not been established. 

Last, the Board notes that the Veteran had a period of Reserve service following his active duty service, until September 1967. While the Veteran had Reserve service during the Vietnam era, the Board is reminded that in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war. 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3). Pursuant to 38 C.F.R. § 3.6, active duty is defined as the following: full time duty in the Armed Forces, other than active duty for training; full-time duty (other than for training purposes) of the Regular or Reserve Corps of the Public Health Service; full-time duty as a commissioned officer of the Coast and Geodetic Survey or its successor agencies; service at any time as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a mid-shipman at the United States Naval Academy; attendance at the preparatory schools of the military; authorized travel to or from such duty or service; and a person discharged or released from a period of active duty during the period of time immediately following the date or such discharge or release from such duty determined by the Secretary concerned to have been required for him or her to proceed to his or her home by the most direct route, and in all instances, until midnight of the date of such discharge or release. 

Therefore, pursuant to 38 C.F.R. § 3.6, active duty does not include Reserve service, and, moreover, does not include any periods of active duty for training. See 38 C.F.R. § 3.6 (b) (defining active duty as "Full-time duty in the Armed Forces, other than active duty for training"). Thus, even considering the Veteran's Reserve service, qualifying wartime service as a Vietnam era veteran has not been established.

The Board, of course, recognizes the Veteran's honorable service during the Vietnam era, but VA is bound by information that the service documents contain. Venturella v. Gober, 10 Vet. App. 340, 341-342 (1977); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In conclusion, although the Board does not discount or diminish the Veteran's honorable service, the Veteran did not have any qualifying wartime service, and basic eligibility for nonservice-connected pension benefits is not established. Since the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


